United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3092
                                    ___________

Michael E. Kohn; Catherine K. Kohn,  *
                                     *
          Appellants,                *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: May 2, 2010
                                 Filed: May 26, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

        Michael Kohn and Catherine Kohn challenge the tax court’s1 decision, rendered
after a bench trial, upholding the Internal Revenue Service’s Notice of Determination
(NOD) related to the Kohns’ liabilities for tax year 2001. We review the tax court’s
legal conclusions de novo, and its findings of act for clear error. See Campbell v.
Comm’r, 164 F.3d 1140, 1142 (8th Cir. 1999).

      Assuming without deciding that the tax court had authority under 26 U.S.C.
§ 6330(d)(1) to consider certain matters raised by the Kohns related to tax years prior

      1
       The Honorable L. Paige Marvel, United States Tax Court Judge.
to 2001, cf. Orum v. Comm’r, 412 F.3d 819, 821-22 (7th Cir. 2005), we affirm the tax
court’s decision for the reasons stated in its memorandum and opinion. See 8th Cir.
R. 47B.
                        ______________________________




                                        -2-